Exhibit 10.4

EXECUTION VERSION

Enterprise Funding Agreement (Restated)

Alcoa Corporation

Alumina Limited

Alcoa Australian Holdings Pty Ltd

Alcoa of Australia Limited

Enterprise Funding Partnership



--------------------------------------------------------------------------------

CONTENTS

 

1.

 

INTERPRETATION

     5   

1.1.

 

Definitions

     5   

1.2

 

Rules for interpreting this document

     11   

2

 

TERM OF AGREEMENT

     11   

3

 

AOFA DIVIDENDS

     12   

3.1

 

Distribution of Dividends

     12   

3.2

 

Limitations on Dividends

     12   

3.3

 

Calculation and payment of Dividends

     14   

3.4

 

Relevant Dividends

     14   

3.5

 

Franking of Dividends

     15   

3.6

 

Restriction on capitalisation

     15   

3.7

 

Provision of information

     15   

3.8

 

Initial Dividends

     15   

4

 

FUNDING OF ENTERPRISE COMPANIES

     16   

4.1

 

Calls by an Enterprise Company

     16   

4.2

 

Requirements for Valid Calls

     16   

4.3

 

Time for payment of Valid Calls

     17   

4.4

 

Funding Valid Calls

     17   

4.5

 

Enterprise Loans

     18   

4.6

 

Tax Rulings

     19   

4.7

 

Tax Events and Dissolution of Enterprise Funding Partnership

     19   

4.8

 

Limits on Enterprise Loans to AofA Group

     19   

4.9

 

Failure to pay

     20   

4.10

 

Non-Enterprise Loan funding mechanisms

     20   

4.11

 

Initial Calls

     21   

4.12

 

Exclusivity and Prioritization; Related Party Borrowings and Use of Cash
Balances and Cash Equivalents

     22   

4.13

 

Treatment of loans and Enterprise Loan proceeds

     23   

5

 

OCCURRENCE OF A TAX EVENT

     23   

5.1

 

Notice of a Tax Event

     23   

5.2

 

Mitigating the effect of the Tax Event

     24   

5.3

 

Consequences of a Tax Event

     24   

5.4

 

Parties to act diligently

     25   

5.5

 

Negotiation

     25   

6.

 

RESOLUTION OF DISPUTES

     25   

7.

 

TERMINATION

     25   

7.1

 

Termination events

     25   

7.2

 

Consequences of termination

     26   

7.3

 

Review after 12 months

     26   



--------------------------------------------------------------------------------

7.4

 

Extension

     26   

8.

 

REPRESENTATIONS AND WARRANTIES

     27   

8.1

 

Representations and warranties by each party

     27   

8.2

 

Reliance on representations and warranties

     27   

9.

 

GST

     27   

9.1

 

GST to be added to amount payable

     27   

9.2

 

Liability net of GST

     27   

9.3

 

GST obligations to survive termination

     27   

9.4

 

Definitions

     27   

10.

 

NOTICES

     28   

11.

 

ASSIGNMENT AND ADDITION

     28   

11.1

 

No assignment

     28   

11.2

 

Addition of new Shareholder

     28   

11.3

 

Addition of new Partner

     29   

11.4

 

Control of Partners and Shareholders

     29   

12

 

GENERAL

     29   

12.1

 

Governing law

     29   

12.2

 

Amendment

     29   

12.3

 

Liability for expenses

     30   

12.4

 

Giving effect to this document

     30   

12.5

 

Waiver of rights

     30   

12.6

 

Operation of this document

     30   

12.7

 

Costs and stamp duty

     31   

12.8

 

Counterparts

     31   

12.9

 

Attorneys

     31   

SCHEDULE 1

     32   

TERMS OF ENTERPRISE LOANS

     32   



--------------------------------------------------------------------------------

ENTERPRISE FUNDING AGREEMENT

The Enterprise Funding Agreement (Restated), originally made on, and effective
on and from, 18 September 2006, as amended, restated and novated with effect on
and from 1 November 2016.

PARTIES

Alcoa Corporation of 390 Park Avenue, New York, New York 10022, United States of
America (Alcoa)

Alumina Limited ABN 85 004 820 419 of Level 12, IBM Centre, 60 City Road,
Southbank, Victoria, Australia (Alumina)

Alcoa Australian Holdings Pty Ltd ABN 33 096 987 370 of corner Davy and Marmion
Streets, Booragoon, Western Australia, Australia (AAH)

Alcoa of Australia Limited ABN 93 004 879 298 of corner Davy and Marmion
Streets, Booragoon, Western Australia, Australia (AofA)

Enterprise Funding Partnership between AAH and Alumina constituted by the
Partnership Agreement dated on or about the date of this document (Enterprise
Funding Partnership)

RECITALS

 

A. Alumina and Alcoa are participants in the unincorporated global venture known
as Alcoa World Alumina and Chemicals (AWAC). The operations of AWAC are
conducted by the Enterprise Companies (including AofA) which are owned (directly
or indirectly) as to 60% by Alcoa and 40% by Alumina.

 

B. The AWAC Documents regulate the operations of AWAC and provide, amongst other
things, for the distribution of the profits of AWAC to Alcoa and Alumina
(directly or indirectly via their respective Affiliates) and for the funding by
Alcoa and Alumina (directly or indirectly via their respective Affiliates) of
the activities of AWAC undertaken by the Enterprise Companies.

 

C. AAH and Alumina are the shareholders of AofA and are partners in the
Enterprise Funding Partnership, which has been formed to provide funding to AofA
and other Enterprise Companies for certain activities of AWAC.

 

D. The parties originally entered into this Agreement on 18 September 2006 (and
subsequently amended and restated this Agreement in February 2007, January 2008,
and June 2010 (effective December 2010)) (the Original Agreement) to record
their agreement with respect to the payment of dividends by AofA and the funding
of certain activities of AWAC, as set out in this document.

 

F. Pursuant to the Framework Agreement, dated 1 September 2016, between Arconic
Inc. (formerly known as Alcoa Inc.) (Arconic”), Alcoa and Alumina (Framework
Agreement), and the assignment and novation agreement entered into as of
November 1, 2016 pursuant to Section 2(c) of the Framework Agreement (“Novation
Agreement”) (as applicable), Alcoa and Alumina have agreed to:

 

  (a) amend the Original Agreement, with effect immediately prior to the
novation of this Agreement under the Novation Agreement;

 

  (b) novate the amended Original Agreement from Arconic to Alcoa, with effect
on and from 1 November 2016; and

 

  (c) restate this Agreement to take account of such changes, in the form of
this document.

 

F. Arconic issued a notice to terminate this Agreement dated 18 July 2016 (July
2016 Termination Notice), with such termination effective as of 19 June 2018
(Termination Date).

 

G. By executing this amended, restated and novated Agreement, the parties
confirm that the July 2016 Termination Notice nevertheless remains in effect
and, unless otherwise agreed, this Agreement will terminate on the Termination
Date.

 

4



--------------------------------------------------------------------------------

OPERATIVE PROVISIONS

 

1. INTERPRETATION

 

1.1. Definitions

The following definitions apply in this document.

1997 Act means the Income Tax Assessment Act 1997 (Cth).

Affiliate means, in relation to an entity (the first entity):

 

  (a) a Subsidiary of the first entity;

 

  (b) an entity of which the first entity is a Subsidiary; or

 

  (c) a Subsidiary of another entity of which the first entity is also a
Subsidiary,

except that Alcoa’s Affiliates do not include the Enterprise Companies.

AofA Board means the board of directors of AofA from time to time.

AofA Group means AofA and its Subsidiaries from time to time.

Auditor means the auditor of AofA from time to time, which at the Commencement
Date and the date of this document is PricewaterhouseCoopers.

Available Cash means, in relation to any Dividend, the projected Cash Balances
and Cash Equivalents of the AofA Group at the Dividend Payment Date as
reasonably and in good faith estimated by Alcoa, after taking into account (by
deduction):

 

  (a) its cash requirements to cover any projected negative Free Cash Flow of
the AofA Group during the remainder of the then current Quarter and the next
three Quarters, as reasonably and in good faith estimated by Alcoa, as
industrial leader of AWAC, under United States generally accepted accounting
principles; and

 

  (b) AofA’s cash requirements for the payment of the next scheduled Dividend
relating to a Minimum Dividend Amount, after taking into account any projected
positive Free Cash Flow of the AofA Group from the Dividend Payment Date for the
relevant Dividend until the Dividend Payment Date for that next scheduled
Dividend relating to a Minimum Dividend Amount as reasonably and in good faith
estimated by Alcoa; and

 

  (c) any scheduled repayment or payment on or before the Dividend Payment Date
by AofA of an amount of principal outstanding, and any interest thereon, under
an Enterprise Loan made to AofA, in accordance with the terms of that Enterprise
Loan.

While the Tax Rulings are in effect and to the extent that:

 

  (i) neither clause 4.7 nor clause 4.8 would prevent the making of a relevant
Enterprise Loan to AofA; and

 

  (ii) the approval requirements for equity requests referred to in clause
4.4(a)(ii)(d) would not prevent a relevant equity contribution to AofA (either
because the relevant requirements are not applicable to the equity contribution,
or because the relevant approval for the equity contribution is or will be
provided),

 

5



--------------------------------------------------------------------------------

Available Cash will be determined (including in respect of the calculation of
Free Cash Flow in paragraphs (a) and (b) above) without having regard to any
current or prospective growth and sustaining capital expenditure payments and
incremental working capital requirements of the AofA Group. To the extent (but
only to the extent) that the relevant Enterprise Loans or equity contributions
are prevented as contemplated by paragraph (i) or (ii) above, the calculation of
Free Cash Flow in paragraphs (a) and (b) above will be determined having regard
to such payments and requirements of the AofA Group.

AWAC Documents means:

 

  (a) the agreements which established AWAC on 1 January 1995 and which govern
its operation, including the Formation Agreement, the Charter and the LLC
Agreement;

 

  (b) the Shareholders’ Agreement and the letter agreement dated 16 May 1995
between Alumina and Alcoa; and

 

  (c) the constituent and governing documents of the Enterprise Companies,
including the constitution of AofA,

as each such document is or may be amended, restated, varied, novated,
supplemented or terminated from time to time by agreement or in accordance with
its terms.

Business Day means any day (other than Saturday or Sunday) on which registered
banks are open for general business in Melbourne and New York.

Call means a notice provided under clause 4.1 or 4.11.

Cash Balances and Cash Equivalents means cash on hand, demand deposits and
financial investments that are convertible to cash, less at call borrowings.

Cash Flow from Operating Activities means cash flow from operating activities,
as determined in accordance with United States generally accepted accounting
principles.

Charter means the Charter of the Strategic Council of the Alcoa/Alumina
Worldwide Alumina/Chemicals Enterprise, originally dated December 21, 1994, as
amended, restated, and novated with effect on and from 1 November 2016 pursuant
to the Framework Agreement and the Novation Agreement, between Alcoa and
Alumina.

Commencement Date means 1 January 2006.

Contribution Amount means, in relation to a Valid Call (or part of a Valid
Call), an amount equal to:

 

  (a) the amount of the Valid Call (or part of the Valid Call); less

 

  (b) the amount of cash held by the Enterprise Funding Partnership which is
available to fund the Valid Call (or part of the Valid Call).

Corporations Act means the Corporations Act 2001 (Cth).

Current Financial Year means, in relation to a Dividend, the Financial Year in
which the Dividend is to be paid.

Dividend means a dividend (whether final or interim) declared by AofA from time
to time and that is payable to each Shareholder in respect of each of their
shares in AofA (and in an equal amount per share for all of the Shareholders).

Dividend Payment Date means, in respect of a Dividend, the date on which the
Dividend is paid (or, if earlier, the latest date on which the Dividend is
required to be paid).

 

6



--------------------------------------------------------------------------------

Dividend Period means a Quarter or, if Alcoa and Alumina agree from time to time
in respect of a Dividend, a Month.

Enterprise Company means each of those entities owned (directly or indirectly)
by Alumina and Alcoa as part of AWAC.

Enterprise Funding Requirements means, in relation to an Enterprise Company for
a given period, an amount equal to the aggregate of:

 

  (a) the growth and sustaining capital expenditure payments and incremental
working capital requirements of the Enterprise Company during the relevant
period;

 

  (b) the amount equal to any projected negative Cash Flow from Operating
Activities of the Enterprise Company during the relevant period; and

 

  (c) where the Enterprise Company is Abalco S.A. or Omnia Minerios Ltda, the
total amount of any outstanding loans provided to the Enterprise Company by any
other Enterprise Company on or after 1 August 2005 but before 31 December 2006
that is due to be repaid by the Enterprise Company during the relevant period,

less, in the case of an Enterprise Company that is not a member of the AofA
Group, the Enterprise Company’s projected positive Cash Flow from Operating
Activities (if any, and after deducting any scheduled repayment or payment by
such company during the relevant period of an amount of principal outstanding,
and any interest thereon, under an Enterprise Loan made to it, in accordance
with the terms of that Enterprise Loan) for the relevant period.

Unless otherwise agreed by Alcoa and Alumina, capital requirements of an
Enterprise Company for the acquisition of an existing bauxite or alumina
business or other existing business shall not be considered an Enterprise
Funding Requirement and shall be outside the scope of this document.

Enterprise Loan means a loan from the Enterprise Funding Partnership to an
Enterprise Company under an agreement between those entities that is
substantially on the terms set out in Schedule 1 (except to the extent otherwise
agreed between Alumina and Alcoa) and otherwise as agreed between the Enterprise
Funding Partnership and the relevant Enterprise Company.

Excess Dividends means all Dividends paid or to be paid by AofA after 1 January
2006 (other than Dividends paid or to be paid in respect of a Minimum Dividend
Amount), including Relevant Dividends and the Dividend of $118 million
(equivalent to approximately US$85 million) paid in the first Quarter of 2006
(of a Total Dividend Amount of $364 million) and the Dividend of $270 million
(equivalent to approximately US$200 million) paid in the second Quarter of 2006.

Financial Year means the period from 1 January 2006 to 31 December 2006 and then
each succeeding period from 1 January to the next 31 December (or, if earlier,
the date of termination of this document in accordance with its terms).

Free Cash Flow means Cash Flow from Operating Activities, less capital
expenditures.

Formation Agreement means the Formation Agreement by and among Alcoa, Alcoa USA
Holding Corporation, ASC Alumina Inc., Alumina International Holdings Pty Ltd,
Alumina (USA) Inc. and Alumina, originally dated 21 December 1994, as amended,
restated and novated with effect on and from 1 November 2016 pursuant to the
Framework Agreement and the Novation Agreement.

Framework Agreement has the meaning given in the Recitals.

 

7



--------------------------------------------------------------------------------

Funding Period means each period of three months beginning on 1 February, 1 May,
1 August and 1 November in each Financial Year (or such lesser period ending on
the date of termination of this document in accordance with its terms), or, if
Alcoa and Alumina agree from time to time in respect of a Call, each Month as
agreed by them.

Initial AofA Funding Period means the period from the Commencement Date to
31 January 2007, or such other period from the Commencement Date as Alcoa and
Alumina may agree.

Initial Non-AofA Funding Period means the period from the Commencement Date to
31 October 2006.

Insolvency Event means:

 

  (a) in relation to any Australian party, the occurrence of any of the
following:

 

  (i) it has proceedings commenced (other than proceedings that are frivolous,
vexatious or lacking in good faith or that are dismissed within 90 days), a
resolution passed or an order of a court made under any bankruptcy,
reorganisation or similar laws of Australia or any of its constituent states or
territories by or against that party, or for the winding up, liquidation or
dissolution of that party or its business, other than for the purpose of a
solvent reconstruction or amalgamation;

 

  (ii) it has proceedings commenced (other than proceedings that are frivolous,
vexatious or lacking in good faith or that are dismissed within 90 days), a
resolution passed or an order of a court made for it to enter an arrangement,
compromise or composition with or assignment for the benefit of its creditors, a
class of them or any of them, other than for the purpose of a solvent
reconstruction or amalgamation;

 

  (iii) it has a receiver appointed for all or any of its assets;

 

  (iv) it stops or suspends or threatens to stop or suspend payment of all or a
class of its debts, or otherwise admits in writing its inability to pay its
debts as they become due; or

 

  (v) it becomes insolvent or suffers any event similar or analogous to those
set out in paragraphs (a)(i) to (iv) above;

 

  (b) in relation to Alcoa, the occurrence of any of the following:

 

  (i) it has proceedings commenced (other than proceedings that are frivolous,
vexatious or lacking in good faith or that are dismissed within 90 days), a
resolution passed or an order of a court made under any bankruptcy,
reorganisation or similar laws of the United States of America or any of its
constituent states by or against Alcoa, or for the winding up, liquidation or
dissolution of Alcoa or its business, other than for the purpose of a solvent
reconstruction or amalgamation;

 

  (ii) it has proceedings commenced (other than proceedings that are frivolous,
vexatious or lacking in good faith or that are dismissed within 90 days), a
resolution passed or an order of a court made for it to enter an arrangement,
compromise or composition with or assignment for the benefit of its creditors, a
class of them or any of them, other than for the purpose of a solvent
reconstruction or amalgamation;

 

  (iii) it has a receiver appointed for all or any of its assets;

 

  (iv) it stops or suspends or threatens to stop or suspend payment of all or a
class of its debts, or otherwise admits in writing its inability to pay its
debts as they become due; or

 

  (v) it becomes insolvent or suffers any event similar or analogous to those
set out in paragraphs (b)(i) to (iv) above; and

 

  (c) in relation to any other party from time to time, the party becomes
insolvent or suffers any event similar or analogous to those set out in
paragraphs (a)(i) to (iv).

 

8



--------------------------------------------------------------------------------

Interim Net Income means, in relation to a period, the amount of the after tax
net income of AofA (before minorities) for the period under United States
generally accepted accounting principles, as reasonably and in good faith
determined by AofA.

July 2016 Termination Notice has the meaning given in the Recitals.

LLC Agreement means the Amended and Restated Limited Liability Company Agreement
of Alcoa World Alumina LLC dated as of 31 December 1994 between Alcoa, ASC
Alumina Inc, Alumina International Holdings Pty Ltd and Alumina (USA) Inc.

Minimum Dividend Amount means, in relation to a Dividend required to be paid in
a given Financial Year in accordance with clauses 3.1(a) and 3.3, an amount
equal to 30% of the net income of AofA for the preceding Financial Year, as
determined under United States generally accepted accounting principles and
certified by the Auditor.

Month means a calendar month (or such lesser period ending on the date of
termination of this document in accordance with its terms).

Novation Agreement has the meaning given in the Recitals.

Partners means the partners in the Enterprise Funding Partnership from time to
time, which, as at the date of this document, are AAH and Alumina.

Partnership Agreement means the Partnership Agreement dated on or about the date
of this document between AAH and Alumina in relation to and constituting the
Enterprise Funding Partnership as amended from time to time.

Quarter means each period of three months ending on 31 March, 30 June,
30 September and 31 December in each Financial Year (or such lesser period
ending on the date of termination of this document in accordance with its
terms).

Relevant Dividend means a Dividend paid or required to be paid by AofA in
accordance with clauses 3.1(b), 3.3 and 3.4, or that is deemed to be a Relevant
Dividend under clause 3.8(a) for the purposes of clause 3.4.

Share means the proportionate interest (directly and indirectly) of Alcoa and
Alumina in AWAC, which, as at the Commencement Date and the date of this
document, is 40% in the case of Alumina and 60% in the case of Alcoa, as
adjusted from time to time in accordance with the AWAC Documents.

Shareholders means the holders of ordinary shares in AofA, which, as at the
Commencement Date and the date of this document, are AAH and Alumina.

Shareholders’ Agreement means the agreement dated 10 May 1996 between AAH (as
assignee of the rights and obligations of Alcoa International Holdings Company
in accordance with the Deed of Accession dated 1 November 2005) and Alumina (as
amended), and includes that agreement as its interpretation and operation are
modified by the letter agreement dated 16 May 1995 between Alumina and Alcoa.

Strategic Council means the AWAC Strategic Council formed pursuant to the
Charter.

 

9



--------------------------------------------------------------------------------

Subsidiary has the meaning given in the Corporations Act, but an entity will
also be taken to be a Subsidiary of an entity if it is controlled by that entity
(as defined in section 50AA of the Corporations Act) and:

 

  (a) a trust may be a Subsidiary, for the purpose of which a unit or other
beneficial interest will be regarded as a share; and

 

  (b) an entity may be a Subsidiary of a trust if it would have been a
Subsidiary if that trust were a corporation.

Tax includes any tax, levy, impost, deduction, charge, rate, duty (including
stamp duty), compulsory loan or withholding that is levied or imposed by a
government or a governmental, semi-governmental or judicial entity or authority,
and any related interest, penalty, charge, fee or other amount.

Tax Event means:

 

  (a) the expiry, termination, withdrawal or other cessation of effect of a Tax
Ruling where a substitute or replacement Tax Ruling, having an effect which is
not materially less favourable to the relevant recipient than the substituted or
replaced Tax Ruling, has not been granted and is not reasonably anticipated to
be granted within three months of the expiry, termination, withdrawal or other
cessation of effect of the Tax Ruling; or

 

  (b) (i)         the introduction, commencement or repeal or amendment; or

 

  (ii) the change in the interpretation, application or administration by any
relevant Tax authority or regulatory body; or

 

  (iii) the change in the application, as result of the discovery and correction
after the date of this document of a previously incorrect application, by Alcoa
or any of its Affiliates that is an entity resident in the United States for
income tax purposes,

of any Tax law or regulation in any jurisdiction (in the case of paragraphs
(i) and (ii)) or in the United States (in the case of paragraph (iii)) after the
date of this document (Tax Law Change Event) where:

 

  (iv) the Tax Law Change Event is applicable to Alcoa or any of its Affiliates
(including AAH), Alumina or any of its Affiliates, the Enterprise Funding
Partnership or an Enterprise Company (or any other relevant person to the extent
agreed by Alcoa and Alumina) with respect to any mechanism by which Valid Calls
are funded (including Enterprise Loans) or the receipt or payment of Excess
Dividends; and

 

  (v) in the case of a Tax Law Change Event that is applicable to a person who
is a Partner, Shareholder or Enterprise Company, the Tax Law Change Event
occurred after that person became a Partner, Shareholder or first becomes the
recipient of an Enterprise Loan or other relevant funding mechanism (as the case
may be).

Tax Ruling Applications means the applications for binding private rulings
submitted on behalf of AofA, AAH, Alumina and the Enterprise Funding Partnership
by Deloitte Touche Tohmatsu Ltd to the Australian Deputy Commissioner of
Taxation on 16 August 2006.

Tax Rulings means the rulings issued after the date of this document by the
Australian Commissioner of Taxation in respect of, and having an effect which is
not materially less favourable to any of the relevant recipients than the
rulings requested in, the Tax Ruling Applications, or any substitute or
replacement ruling or rulings having an effect which is not materially less
favourable to any of the relevant recipients than the substituted or replaced
ruling or rulings.

Termination Date has the meaning given in the Recitals.

 

10



--------------------------------------------------------------------------------

Total Dividend Amount means, in respect of a Dividend, the amount of the
Dividend (on a per share basis) multiplied by the total number of shares in AofA
in respect of which the Dividend is paid or required to be paid.

Valid Call means a Call that is valid under clause 4.2, 4.10(c) or 4.11.

 

1.2 Rules for interpreting this document

Headings are for convenience only, and do not affect interpretation. The
following rules also apply in interpreting this document, except where the
context makes it clear that a rule is not intended to apply.

 

  (a) A reference to:

 

  (i) legislation (including subordinate legislation) is to that legislation as
amended, re-enacted or replaced, and includes any subordinate legislation issued
under it;

 

  (ii) a document or agreement, or a provision of a document or agreement, is to
that document, agreement or provision as amended, supplemented, replaced or
novated;

 

  (iii) a party to this document or to any other document or agreement includes
a permitted substitute or a permitted assign of that party;

 

  (iv) a person includes any type of entity or body of persons, whether or not
it is incorporated or has a separate legal identity, and any executor,
administrator or successor in law of the person; and

 

  (v) anything (including a right, obligation or concept) includes each part of
it.

 

  (b) A singular word includes the plural, and vice versa.

 

  (c) A word which suggests one gender includes the other genders.

 

  (d) If a word is defined, another part of speech has a corresponding meaning.

 

  (e) If an example is given of anything (including a right, obligation or
concept), such as by saying it includes something else, the example does not
limit the scope of that thing.

 

  (f) The word agreement includes an undertaking or other binding arrangement or
understanding, whether or not in writing.

 

  (g) A reference to dollars or $ is to an amount in Australian currency.

 

  (h) A reference to US$ is to an amount in United States currency.

 

2 TERM OF AGREEMENT

The term of this document will commence on the Commencement Date and continue
until this document is terminated by operation of law or in accordance with its
terms.

 

11



--------------------------------------------------------------------------------

3 AOFA DIVIDENDS

 

3.1 Distribution of Dividends

Subject to clause 3.2, the Shareholders will, in relation to each Financial
Year, procure that AofA distributes by way of Dividends the aggregate of:

 

  (a) the Minimum Dividend Amount payable during the Financial Year in
accordance with clause 3.3; and

 

  (b) the amount of each Relevant Dividend payable during the Financial Year in
accordance with clauses 3.3 and 3.4.

 

3.2 Limitations on Dividends

 

  (a) Despite anything in this clause 3, the Shareholders do not intend to
procure that AofA declares and pays (and must procure that AofA does not declare
or pay) any Dividend to the extent (and only to the extent) that:

 

  (i) the Dividend would be required to be paid other than out of the profits of
AofA, within the meaning of section 254T of the Corporations Act; or

 

  (ii) the declaration or payment of the Dividend would cause AofA to be unable
to pay all its debts as and when they become due and payable, taking into
account the requirements of this document and the Partnership Agreement in
relation to the funding of AofA; or

 

  (iii) if the Dividend is an Excess Dividend:

 

  (a) the Dividend would not be able to be fully franked without AofA incurring
franking deficit tax or over franking tax (as each of those terms is defined in
the 1997 Act), taking into account franking credits that would reasonably be
expected to be generated or received by AofA by the end of the franking year (as
defined in the 1997 Act) in which the Dividend would be paid;

 

  (b) payment of the Dividend would result in AofA having insufficient franking
credits available to fully frank the next scheduled Dividend relating to a
Minimum Dividend Amount, taking into account franking credits that would
reasonably be expected to be generated or received by AofA by the end of the
franking year (as defined in the 1997 Act) in which that next scheduled Dividend
would be paid;

 

  (c) payment of the Dividend would result in the aggregate amount of:

 

  (A) all Dividends (including Excess Dividends and Minimum Dividend Amounts)
paid by AofA after 1 January 2006 (including the Dividend of $246 million
(equivalent to approximately US$177 million) paid in March 2006 with respect to
the 2005 calendar year, out of a Total Dividend Amount of $364 million paid at
that time); and

 

  (B) if the Dividend is to be paid before the Minimum Dividend Amount payable
during the Current Financial Year has been paid, the estimated amount of the
Minimum Dividend Amount to be paid during the Current Financial Year based on
the Interim Net Income of AofA for the Financial Year immediately preceding the
Current Financial Year,

exceeding, as applicable, subparagraph (C) or (D) of this Clause 3.2(a)(iii)(c):

 

  (C) for Financial Years ending on or before 31 December 2008, unless otherwise
agreed by Alumina and AAH, 100% of the sum of (1) the Interim Net Income of AofA
for the period from 1 January 2006 to the end of the Financial Year immediately
preceding the Current Financial Year plus (2) the projected Interim Net Income
of AofA for the Current Financial Year as reasonably and in good faith estimated
by AofA; or

 

  (D) for Financial Years ending after 31 December 2008, 85% of the sum of
(1) the Interim Net Income of AofA for the period from 1 January 2009 to the end
of the Financial Year immediately preceding the Current Financial Year plus
(2) the projected Interim Net Income of AofA for the Current Financial Year as
reasonably and in good faith estimated by AofA; or

 

  (d) payment of the Dividend would reasonably be expected to result in debts of
AofA exceeding the level of its “maximum allowable debt” amount for the purposes
of section 820-90 or section 820-190 of the 1997 Act (whichever is applicable to
AofA for the tax year in which the Dividend would be paid).

 

12



--------------------------------------------------------------------------------

  (b) If, but for this clause 3.2(b), clause 3.2(a)(iii) would apply to preclude
the payment of any Excess Dividend (whether wholly or in part), the parties will
promptly negotiate in good faith and use reasonable endeavours to procure that
clause 3.2(a)(iii) does not so apply, or applies only to the minimum extent
possible, including in the case of clause 3.2(a)(iii)(d) by:

 

  (i) using reasonable endeavours to investigate and undertake mitigating
strategies to avoid debts of AofA exceeding the level of its “maximum allowable
debt” amount; and

 

  (ii) undertaking promptly at the request of Alumina (and at its sole cost) a
valuation of the assets of the AofA Group in accordance with section 820-680 of
the 1997 Act for the purposes of determining the level of AofA’s “maximum
allowable debt” amount for the purposes of section 820-90 or section 820-190 (as
applicable) of the 1997 Act, in which case, AofA, AAH and Alcoa may not
unreasonably refuse or delay their assistance in such effort and will provide
such information in their possession or control as may be reasonably requested
for the valuation, provided that, except as provided in subparagraph (ii) above,
no party will be under any obligation to incur any cost or make any expenditure
of funds in connection with the activities contemplated by this clause 3.2(b).

 

13



--------------------------------------------------------------------------------

3.3 Calculation and payment of Dividends

The Shareholders will procure that AofA declares and pays the Dividends required
by clause 3.1 in relation to a given Financial Year as follows:

 

Timing of Declaration and Payment

  

Total Dividend Amount of Dividends

Within 180 days after the end of the preceding Financial Year    Amount equal to
the Minimum Dividend Amount for the given Financial Year

Where the Dividend Period for the Dividend is a Quarter:

 

Declaration: By the 20th day of the first month of each Quarter of the Financial
Year

 

Payment: On or before the last Business Day of the first month of each Quarter
of the Financial Year

 

Where the Dividend Period for the Dividend is a Month:

 

Declaration and Payment: On or before the last Business Day of the Month

   Amount of the Relevant Dividend in relation to the relevant Dividend Period

 

3.4 Relevant Dividends

 

  (a) No later than:

 

  (i) if the relevant Funding Period is a Month, the 10th day of that Month; and

 

  (ii) otherwise, the 20th day of the first month of each Quarter,

Alcoa and Alumina will inform each other and AofA of the receipt and details of
all Valid Calls received by them which relate to the Funding Period commencing
during that Month or Quarter (as applicable).

 

  (b) Subject to clause 3.2, the Dividend that is the Relevant Dividend for a
Quarter or Month (as applicable) will be equal to the lowest of the following
amounts:

 

(i)      (a)      (A)      for Financial Years ending on or before 31 December
2008, 70% of the sum of Interim Net Income for the most recently completed
Quarter or Month (as applicable) plus Interim Net Income of all prior Quarters
or Months (as applicable), if any, beginning 1 January 2006; and           (B)
     for Financial Years ending after 31 December 2008, 55% of the sum of
Interim Net Income for the most recently completed Quarter or Month (as
applicable) plus Interim Net Income of all prior Quarters or Months (as
applicable), if any, beginning 1 January 2009;           less           (b)     
(A)      in the case of subparagraph (b)(i)(a)(A), the Total Dividend Amount of
the Excess Dividends paid during the period beginning 1 January 2006 to the end
of the most recently completed Quarter or Month (as applicable); and          
(B)      in the case of subparagraph (b)(i)(a)(B), the Total Dividend Amount of
the Excess Dividends paid during the period beginning 1 January 2009 to the end
of the most recently completed Quarter or Month (as applicable).

 

14



--------------------------------------------------------------------------------

  (ii) the aggregate amount of all Valid Calls made which relate to the Funding
Period commencing during that Quarter or Month (as applicable) plus the
aggregate amount of all previous Valid Calls made since the Commencement Date,
less the Total Dividend Amount of the Excess Dividends paid with respect to all
prior Quarters or Months (as applicable) during the term of this document; and

 

  (iii) the amount of Available Cash on the date of declaration by AofA of the
Relevant Dividend.

 

3.5 Franking of Dividends

The Shareholders must procure that AofA ensures that, for Australian income tax
purposes:

 

  (a) all Excess Dividends are fully franked; and

 

  (b) all Dividends that relate to a Minimum Dividend Amount are franked to the
maximum extent possible without incurring “franking deficits tax” (as defined in
the 1997 Act), taking into account franking credits that would reasonably be
expected to be generated or received by AofA by the end of the franking year (as
defined in the 1997 Act) in which the Dividends would be paid.

 

3.6 Restriction on capitalisation

The Shareholders will procure that, except as required by generally accepted
accounting principles, neither AofA nor the AofA Board capitalises, or resolves
to capitalise, any of the profits of AofA (whether those profits relate to then
current Financial Year or to any preceding Financial Year) without the prior
written consent of all of the Shareholders.

 

3.7 Provision of information

AofA must provide (and the Shareholders will procure that AofA provides) to each
Shareholder:

 

  (a) within 60 days after the end of each Financial Year:

 

  (i) a schedule detailing AofA’s franking credit account as at the end of the
Financial Year and all changes to it during that Financial Year; and

 

  (ii) a calculation of AofA’s “maximum allowable debt” amount for the purposes
of section 820-90 or section 820-190 of the 1997 Act, whichever is applicable to
AofA for the relevant tax year; and

 

  (b) (i)         if the relevant Dividend Period is a Month, by the last
Business Day of the Month; and

 

  (ii) otherwise, on the 20th day of the first month of each Quarter,

details of the calculation of the amount of the relevant Dividend (if any),
including (as relevant) details of the calculation of the aggregate amount of
Valid Calls, Available Cash and Interim Net Income.

 

3.8 Initial Dividends

 

  (a) Despite clauses 3.1(b), 3.3 and 3.4, the parties agree that:

 

  (i) Relevant Dividends will not be required to be declared or paid for the
first three Quarters of 2006;

 

15



--------------------------------------------------------------------------------

  (ii) subject to clause 3.2, the Shareholders will procure that AofA declares
and pays, on or before the last Business Day of the first month commencing after
the date of this document, a Dividend for which the Total Dividend Amount is
equal to the lowest of the following amounts:

 

  (A) 55% of the sum of the Interim Net Income for each of the first two
Quarters of the 2006 Financial Year, less the Total Dividend Amount of the
Excess Dividends paid prior to the declaration by AofA of the Dividend; and

 

  (B) the aggregate amount of all Valid Calls made under clause 4.11(a), less
the Total Dividend Amount of the Excess Dividends paid prior to the declaration
of the Dividend; and

 

  (C) the amount of Available Cash on the date of declaration by AofA of the
Dividend; and

 

  (iii) subject to clause 3.2, the Shareholders will procure that AofA declares
and pays, on 1 December 2006 or such other Business Day or Business Days as
Alcoa and Alumina may agree, a Dividend for which the Total Dividend Amount is
equal to the lowest of the following amounts:

 

  (A) 55% of the sum of the Interim Net Income for each of the first three
Quarters of the 2006 Financial Year, less the Total Dividend Amount of the
Excess Dividends paid (including any Dividend paid in accordance with clause
3.8(a)(ii)) prior to the declaration by AofA of the Dividend; and

 

  (B) the aggregate amount of all Valid Calls made under clause 4.11(b); and

 

  (C) the amount of Available Cash on the date of declaration by AofA of the
Dividend; and

 

  (iv) Dividends paid or required to be paid under this clause 3.8 will be
deemed to be Relevant Dividends for the purposes of the calculation of
subsequent Relevant Dividends under clause 3.4.

 

  (b) AofA must provide (and the Shareholders will procure that AofA provides)
to each Shareholder, on the Dividend Payment Date for each Dividend paid or
required to be paid in accordance with clause 3.8(a), details of the calculation
of the amount of the Dividend (including details of the calculation of the
aggregate amount of Valid Calls, Available Cash and Interim Net Income).

 

4 FUNDING OF ENTERPRISE COMPANIES

 

4.1 Calls by an Enterprise Company

Subject to clauses 4.2, 4.6, 4.10(b) and 4.11, Alcoa will from time to time
procure that an Enterprise Company, by notice in writing given by it or on its
behalf to Alcoa and Alumina, requests each of Alcoa and Alumina to contribute
its Share of the total amount specified in the Call for the purpose of funding
the Enterprise Funding Requirements of that Enterprise Company.

 

4.2 Requirements for Valid Calls

To be valid, a Call made under clause 4.1 must:

 

  (a) be delivered to Alcoa and Alumina not later than:

 

  (i) if the Funding Period to which it relates is a Month, the 10th day of the
Month; and

 

  (ii) otherwise, the first Business Day of the month before commencement of the
Funding Period to which it relates;

 

16



--------------------------------------------------------------------------------

  (b) specify the Funding Period and the details of the expenditure to which the
Call relates;

 

  (c) represent the Enterprise Funding Requirements of the relevant Enterprise
Company for the Funding Period to which the Call relates; and

 

  (d) be for at least US$1 million.

 

4.3 Time for payment of Valid Calls

Subject to clause 4.12, unless Alcoa and Alumina otherwise agree either
generally or in relation to a particular Valid Call, the amount specified in a
Valid Call will be due and payable in accordance with this clause 4 to the
relevant Enterprise Company by:

 

  (a) in the case of a Valid Call made under clause 4.11(a), the tenth day of
the second month commencing after the date of this document;

 

  (b) in the case of a Valid Call made under clause 4.11(b), 11 December 2006 or
such other Business Day or Business Days as Alcoa and Alumina may agree; and

 

  (c) otherwise, the tenth day after the beginning of the Funding Period to
which the Valid Call relates.

 

4.4 Funding Valid Calls

 

  (a) Upon receipt of a Valid Call:

 

  (i) except as provided in clause 4.12, in the case of a Valid Call by any
member of the AofA Group while the Tax Rulings are in effect and to the extent
that neither clause 4.7 nor clause 4.8 would prevent the making of an Enterprise
Loan to AofA, and provided that Alcoa has given notice to Alumina, at the time
that the Valid Call is delivered to Alcoa and Alumina, that this clause
4.4(a)(i) will apply to the Valid Call:

 

  (A) the Valid Call will be funded by an Enterprise Loan to AofA in accordance
with clause 4.5; and

 

  (B) in circumstances where the Valid Call was made by a member of the AofA
Group other than AofA, AofA will provide the applicable amount by way of loan,
equity contribution or other funding mechanism agreed between Alcoa and Alumina
to the relevant Enterprise Company or, failing agreement prior to the making of
the relevant Enterprise Loan to AofA under subparagraph (a) above, as determined
in good faith by Alcoa; and

 

  (ii) otherwise, Alcoa and Alumina shall use reasonable endeavours to agree the
extent to which the Valid Call will be funded by an Enterprise Loan in
accordance with clause 4.5 or by another funding mechanism in accordance with
clause 4.10(a). Subject to clause 4.4(b), failing agreement between Alcoa and
Alumina by:

 

  (A) in the case of a Valid Call made under clause 4.11(a), the first day of
the second month commencing after the date of this document;

 

  (B) in the case of a Valid Call made under clause 4.11(b), 1 December 2006 or
such other Business Day or Business Days as Alcoa and Alumina may agree; and

 

17



--------------------------------------------------------------------------------

  (C) otherwise, the first Business Day of the relevant Funding Period for the
Valid Call,

the Valid Call (or part of the Valid Call for which agreement has not been
reached) will be funded in the manner determined in good faith by Alcoa,
including by way of an equity contribution to the relevant Enterprise Company,
and each of Alcoa and Alumina will fund (or procure that its relevant respective
Affiliates fund) its respective Share of the Valid Call (or part of the Valid
Call for which agreement has not been reached) in accordance with clause 4.5 or
clause 4.10(a) (as the case may be), subject to:

 

  (D) in the case of equity contributions, the requirements of the provisions of
the AWAC Documents referred to in clause 12.6(b)(ii) (including, in particular,
the approval requirements for equity requests on behalf of AWAC or the relevant
Enterprise Company totalling in any one year more than US$1 billion (as such
amount may be modified as provided in clause 12.6(b)(iii)), which approval is
not given under this document); and

 

  (E) in the case of loans between Enterprise Companies (other than loans
permitted under clause 4.12), the requirements of the provisions of section 4(v)
of the Charter and corresponding provisions of the other AWAC Documents (it
being acknowledged that approval for the purposes of those provisions is not
given under this document).

To the extent that the Valid Call is funded by loans between Enterprise
Companies in accordance with this clause 4.4(a)(ii), payment of that Valid Call
will be deemed for the purposes of this document to have been made by Alcoa and
Alumina.

 

  (b) To the extent (but only to the extent) that clause 4.7 or clause 4.8 would
prevent the making of an Enterprise Loan to AofA, a Valid Call by any member of
the AofA Group must be funded (to the maximum extent possible) from the Cash
Balances and Cash Equivalents (including Cash Flow from Operating Activities) of
the AofA Group, unless otherwise agreed between Alumina and Alcoa. To the extent
that any such Valid Calls are so funded, payment of those Valid Calls will be
deemed for the purpose of this document to have been made by Alcoa and Alumina.

 

4.5 Enterprise Loans

 

  (a) Subject to clauses 4.6, 4.7 and 4.8, if it is agreed or determined in
accordance with clause 4.4 that a Valid Call (or part of a Valid Call) will be
funded by an Enterprise Loan, then each of the Partners must (in accordance with
the Partnership Agreement):

 

  (i) make (and each of Alcoa and Alumina must procure that each of its
Affiliates that is a Partner makes) a contribution of capital to the Enterprise
Funding Partnership in an amount equal to:

 

  (A) in the case of Partners that are Affiliates of Alcoa, collectively Alcoa’s
Share of the Contribution Amount; and

 

  (B) in the case of Partners that are Affiliates of Alumina, collectively
Alumina’s Share of the Contribution Amount; and

 

  (ii) procure (and each of Alcoa and Alumina must procure that each of its
Affiliates that is a Partner procures) that the Enterprise Funding Partnership
provides an Enterprise Loan to the Enterprise Company for an amount equal to the
Valid Call (or part of the Valid Call) not later than the time specified in
clause 4.3.

 

18



--------------------------------------------------------------------------------

  (b) Each of Alumina and Alcoa will promptly take (and will procure that each
of its Affiliates who are Partners, and each relevant Enterprise Company,
promptly takes) all steps within its power that are necessary to ensure that the
terms of the Enterprise Loans are observed by the Enterprise Funding Partnership
and each relevant Enterprise Company, strictly in accordance with those terms
(including the terms relating to prepayment of the whole or any part of
Enterprise Loans), and that the rights of the Enterprise Funding Partnership,
and the obligations of the relevant Enterprise Companies under the Enterprise
Loans, are enforced on a timely basis.

 

4.6 Tax Rulings

The parties agree:

 

  (a) that, unless the Tax Rulings requested in the Tax Ruling Applications have
been issued, no member of the AofA Group will make a Call under this document,
but will (until the Tax Rulings requested in the Tax Ruling Applications have
been issued or as otherwise provided in clause 4.11(d)) utilise the Cash
Balances and Cash Equivalents (including Cash Flow from Operating Activities) of
the AofA Group to fund its Enterprise Funding Requirements; and

 

  (b) to use reasonable endeavours to procure that:

 

  (i) the Tax Rulings requested in the Tax Ruling Applications are issued by the
Commissioner of Taxation as soon as practicable after the date of this document;
and

 

  (ii) on or as soon as practicable after the expiration, termination or other
cessation of effect of a Tax Ruling, a substitute or replacement Tax Ruling,
having an effect which is not materially less favourable to the relevant
recipient than the substituted or replaced Tax Ruling, is granted.

 

4.7 Tax Events and Dissolution of Enterprise Funding Partnership

If:

 

  (a) clause 5.3 applies in respect of a Tax Event which affects the making of
new Enterprise Loans to some or all Enterprise Companies or affects some or all
outstanding Enterprise Loans; or

 

  (b) the Enterprise Funding Partnership is dissolved in accordance with clause
15 of the Partnership Agreement,

then the Partners will procure (and Alumina and Alcoa will procure that their
respective Affiliates who are Partners procure) that the Enterprise Funding
Partnership will cease to provide any further funding to such Enterprise
Companies by way of Enterprise Loan or will take appropriate action relating to
any affected Enterprise Loan, but (except to the extent agreed in writing by
Alumina and Alcoa) this document will otherwise continue to apply.

 

4.8 Limits on Enterprise Loans to AofA Group

 

  (a) The parties agree that, except as otherwise agreed between Alcoa and
Alumina:

 

  (i) the aggregate of the amounts of principal outstanding under all Enterprise
Loans made by the Enterprise Funding Partnership to members of the AofA Group
must not at any time exceed US$1 billion; and

 

  (ii) they will procure that Valid Calls made by members of the AofA Group are
not funded by Enterprise Loans to the extent that the limit specified in clause
4.8(a)(i) would be exceeded as a result.

 

19



--------------------------------------------------------------------------------

  (b) The parties agree that, except as otherwise agreed between Alcoa and
Alumina, they will procure that Valid Calls made by members of the AofA Group
are not funded by Enterprise Loans to the extent that such funding would result
in debts of AofA exceeding the level of its “maximum allowable debt” amount for
the purposes of section 820-90 or section 820-190 of the 1997 Act (whichever is
applicable to AofA for the tax year in which indebtedness is being determined).
However, if, but for this sentence, this clause 4.8(b) would apply to preclude
the making of Enterprise Loans (or the making of Enterprise Loans to a certain
extent), the parties will promptly negotiate in good faith and use reasonable
endeavours to procure that this clause 4.8(b) does not so apply, or applies only
to restrict the making of Enterprise Loans to the minimum extent possible,
including:

 

  (i) by using reasonable endeavours to investigate and undertake mitigating
strategies to avoid debts of AofA exceeding the level of its “maximum allowable
debt” amount; and

 

  (ii) by undertaking promptly at the request of Alumina (and at its sole cost)
a valuation of the assets of the AofA Group in accordance with section 820-680
of the 1997 Act for the purposes of determining the level of AofA’s “maximum
allowable debt” amount for the purposes of section 820-90 or section 820-190 (as
applicable) of the 1997 Act, in which case, AofA, AAH and Alcoa may not
unreasonably refuse or delay their assistance in such effort and will provide
such information in their possession or control as may be reasonably requested
for the valuation, provided that, except as provided in subparagraph (ii) above,
no party will be under any obligation to incur any cost or make any expenditure
of funds in connection with the activities contemplated by this clause 4.8(b).

 

4.9 Failure to pay

If either Alcoa or Alumina fails to pay (or procure payment by its Affiliates
of) its Share of the funds requested in a Valid Call when due as required by
this clause 4 (including by failing to make payment of a Contribution Amount to
the Enterprise Funding Partnership), the parties agree that the consequences of
such failure will be the same as those that apply to a failure to make an equity
contribution required by the Charter, as set out in section 8 of the Charter (as
such section 8 may be modified as provided in clause 12.6(b)(iii)).

 

4.10 Non-Enterprise Loan funding mechanisms

 

  (a) If it is agreed or determined in accordance with clause 4.4(a)(ii) that a
Valid Call (or part of a Valid Call) will be funded by a mechanism other than an
Enterprise Loan, then (unless otherwise agreed between Alcoa and Alumina) each
of Alcoa and Alumina must provide (or procure that one or more of its respective
Affiliates provide) an amount equal to its Share of the Valid Call (or part of
the Valid Call), not later than the time specified in clause 4.3, by way of the
mechanism agreed or determined in accordance with clause 4.4(a)(ii).

 

  (b) Alumina and Alcoa agree that an Enterprise Company may obtain funding in a
manner consistent with the AWAC Documents, and not by way of Valid Calls made
under this document:

 

  (i) by external debt financing; or

 

  (ii) in the case of an Enterprise Company other than a member of the AofA
Group, from its Cash Balances and Cash Equivalents (including Cash Flow from
Operating Activities); or

 

  (iii) subject to paragraph (c), in the case of a member of the AofA Group,
from the Cash Balances and Cash Equivalents (including Cash Flow from Operating
Activities) of the AofA Group to the extent that the actual Enterprise Funding
Requirements of the AofA Group member for any Funding Period exceed the amount
provided to the AofA Group member by way of funding of Valid Calls relating to
the Enterprise Funding Requirements of the AofA Group member for the relevant
Funding Period.

 

20



--------------------------------------------------------------------------------

  (c) If a member of the AofA Group funds or reasonably anticipates that it will
fund any of its Enterprise Funding Requirements for a Funding Period in
accordance with subparagraph (b)(iii), the parties agree that the relevant AofA
Group member will make a Call in accordance with clause 4.1 for an amount equal
to the amount of such funding not later than the first Business Day of the month
before the commencement of the next Funding Period. The Call must specify the
details of the expenditure to which the Call relates. The parties agree that a
Call made in accordance with this clause 4.10(c) will be a Valid Call for the
purposes of this document and will be deemed to relate to the next Funding
Period commencing after the Call is made.

 

4.11 Initial Calls

 

  (a) At least 7 days prior to the end of the first month commencing after the
date of this document, Alcoa, as industrial leader of AWAC, will procure that:

 

  (i) Alcoa World Alumina LLC, an Enterprise Company located in the United
States, by notice in writing given by it or on its behalf to Alcoa and Alumina,
requests each of Alcoa and Alumina to contribute its Share of the total amount
of all outstanding loans theretofore provided to it by Alcoa, as specified in
the Call, to fund the prompt repayment of those loans; and

 

  (ii) each relevant Enterprise Company (not being a member of the AofA Group),
by notice in writing given by it or on its behalf to Alcoa and Alumina, requests
each of Alcoa and Alumina to contribute its Share of the total amount specified
in the Call for the purpose of funding the Enterprise Funding Requirements of
that Enterprise Company for the Initial Non-AofA Funding Period, other than any
Enterprise Funding Requirements in respect of which any loan referred to in
clause 4.11(a)(i), or in paragraph (c) of the definition of Enterprise Funding
Requirements, was provided.

 

  (b) If the Tax Rulings requested in the Tax Ruling Applications have been
issued by the Australian Commissioner of Taxation by 30 November 2006, Alcoa
will procure that each relevant member of the AofA Group, by notice in writing
given by it or on its behalf to Alcoa and Alumina on 30 November 2006 or such
other Business Day or Business Days as Alcoa and Alumina may agree, requests
each of Alcoa and Alumina to contribute its Share of the total amount specified
in the Call for the purpose of funding the Enterprise Funding Requirements of
that Enterprise Company for the Initial AofA Funding Period. To be valid, the
Call must specify the details of the expenditure to which the Call relates and,
for expenditure not already incurred, include a payment schedule.

 

  (c) A Call made in accordance with this clause 4.11 will be deemed to be a
Valid Call for the purposes of this document. It will (to the extent it relates
to a particular Enterprise Company) satisfy the requirement for that Enterprise
Company to make a Call in accordance with clause 4.1 in respect of the relevant
Enterprise Funding Requirements. The parties agree that Calls in respect of
Enterprise Funding Requirements of each member of the AofA Group for the Initial
AofA Funding Period will be made only in accordance with clause 4.11(b) and not
in accordance with clause 4.1.

 

  (d)

If the Tax Rulings requested in the Tax Ruling Applications have not been issued
by the Australian Commissioner of Taxation by 30 November 2006, Alcoa and
Alumina must use all reasonable endeavours to agree as soon as practicable after
that date the means by which the Enterprise Funding Requirements of members of
the AofA Group will be funded for the Initial AofA Funding Period and subsequent
Funding Periods. Failing such agreement by 31 January 2007, those Enterprise
Funding Requirements of members of the AofA Group will be funded in accordance
with the AWAC Documents. However, if at any time after 30 November 2006 the Tax
Rulings

 

21



--------------------------------------------------------------------------------

  requested in the Tax Ruling Applications are issued by the Australian
Commissioner of Taxation, then the Enterprise Funding Requirements of members of
the AofA Group for all subsequent Funding Periods will be funded in accordance
with the other provisions of this clause 4.

 

4.12 Exclusivity and Prioritization; Related Party Borrowings and Use of Cash
Balances and Cash Equivalents

 

  (a) Except as otherwise provided in clauses 4.6 and 4.10(b) with respect to
funding by external borrowings and Cash Balances and Cash Equivalents (including
Cash Flow from Operating Activities), Alcoa will procure that all requests for
funding in respect of Enterprise Funding Requirements are made by or on behalf
of an Enterprise Company, and those Enterprise Funding Requirements are funded
by the relevant Enterprise Company, in accordance with this clause 4.

 

  (b) To the extent that the aggregate amount of all Valid Calls made in
relation to a Funding Period exceeds the Total Dividend Amount of the Quarterly
Dividend paid for the Quarter during which that Funding Period commences,
(i) the relevant Valid Calls (if any) of the Enterprise Company in Jamaica
followed by (ii) the relevant Valid Calls (if any) of the Enterprise Companies
in Brazil then (iii) the relevant Valid Calls (if any) of all other non-AofA
Group Enterprise Companies will be funded to the extent of the Total Dividend
Amount of the relevant Quarterly Dividend before the relevant Valid Calls (if
any) of members of the AofA Group are funded. Without limiting any other
mechanism by which such Valid Calls may be funded in accordance with clause
4.4(a)(ii), but subject always to clause 4.4(b), the parties expressly agree
that the remainder (if any) of any such Valid Calls:

 

  (i) of an Enterprise Company other than a member of the AofA Group may be
funded by loan from another Enterprise Company (other than a member of the AofA
Group) for a term of not more than 3 years, or by demand loan from AofA, from
its Cash Balances and Cash Equivalents (including Cash Flow from Operating
Activities); and

 

  (ii) of a member of the AofA Group may be funded from the Cash Balances and
Cash Equivalents (including Cash Flow from Operating Activities) of the AofA
Group,

in each case as determined by Alcoa in good faith after consultation with
Alumina. To the extent that any such Valid Calls are funded in accordance with
paragraph (i) or (ii) above, payment of those Valid Calls will be deemed for the
purpose of this document to have been made by Alcoa and Alumina.

 

  (c) To the extent that:

 

  (i) the Total Dividend Amount of the Quarterly Dividend paid for a Quarter
exceeds the aggregate amount of all Valid Calls made in relation to the Funding
Period commencing during that Quarter; and

 

  (ii) all (or part) of a previous Valid Call of an Enterprise Company has been
funded in accordance with clause 4.12(b)(i) and not been refinanced in
accordance with this clause 4.12(c),

Alumina and Alcoa will procure that to the extent of the excess referred to in
paragraph (i) above:

 

  (iii)

an equivalent amount will be provided to the relevant Enterprise Company or
Enterprise Companies by way of an Enterprise Loan or other funding mechanism
agreed or determined in accordance with clause 4.4 (on the basis that a
reference in clause 4.4 to a “Valid Call” is to that equivalent amount), in the
following order of priority (as relevant): first, according to age of the
relevant

 

22



--------------------------------------------------------------------------------

  loans; and second, to the Enterprise Company in Jamaica followed by the
Enterprise Companies in Brazil followed by all other non-AofA Group Enterprise
Companies followed by AofA; and

 

  (iii) in so far as an amount is provided to an Enterprise Company under
paragraph (iii) above, the relevant loans made to that Enterprise Company under
clause 4.12(b)(i) are promptly repaid (in order of priority of age).

 

4.13 Treatment of loans and Enterprise Loan proceeds

The parties agree that:

 

  (a) any repayment of principal or payment of interest in respect of an
Enterprise Loan, or in respect of any loan by one Enterprise Company to another
Enterprise Company, will not constitute or be treated as a dividend or
equivalent distribution for any purpose under this document or the AWAC
Documents; and

 

  (b) no Enterprise Loan will be used to repay the principal or interest on any
other Enterprise Loan.

 

5 OCCURRENCE OF A TAX EVENT

 

5.1 Notice of a Tax Event

 

  (a) If, as a result of a Tax Event, there is any increase, or reasonably
anticipated increase, in the Tax cost (including any reduction in a Tax
deduction, or reduction in availability of a franking credit in the franking
accounts of the relevant Shareholder on Excess Dividends, as relevant) to Alcoa
or any of its Affiliates (including AAH), Alumina or any of its Affiliates, the
Enterprise Funding Partnership, an Enterprise Company or any other relevant
person (as the case may be), then:

 

  (i) Alumina (in the case of a Tax Event affecting it or an Affiliate, the
Enterprise Funding Partnership, or an Enterprise Company (or any other relevant
person to the extent agreed by Alumina and Alcoa for the purposes of this clause
5.1(a)(i))); or

 

  (ii) Alcoa (in the case of a Tax Event affecting it or an Affiliate (including
AAH), the Enterprise Funding Partnership or an Enterprise Company (or any other
relevant person to the extent agreed by Alumina and Alcoa for the purposes of
this clause 5.1(a)(ii))),

may give notice (initial notice) to the other as soon as possible but in any
event within 20 Business Days of the party becoming aware of the Tax Event.
Notwithstanding the foregoing, an initial notice may only be given by Alcoa in
the case of a Tax Event relating to a Tax Law Change Event referred to in
paragraph (b)(iii) of the definition of Tax Event where the increase, or
reasonably anticipated increase, in Tax cost relates to a period after the
occurrence of the Tax Event.

 

  (b) An initial notice must contain sufficient information to enable the
receiving party to assess the nature and impact of the Tax Event on the entity
affected by the Tax Event and, without limitation, must contain reasonable
details of the Tax Event, the estimated quantum of the associated Tax cost,
reasonable details of any proposal that the party providing the initial notice
may have to avoid or minimise the impact of the Tax Event on the entity affected
by the Tax Event and whether the notifying party, due to the occurrence of the
Tax Event, elects to suspend the operation of any existing Enterprise Loan or
other affected funding arrangement made under this document and/or the making of
any new Enterprise Loan and/or the payment of any Excess Dividend in accordance
with clause 5.3(a).

 

23



--------------------------------------------------------------------------------

5.2 Mitigating the effect of the Tax Event

 

  (a) Within 15 Business Days of the date of the initial notice, the party
receiving the initial notice:

 

  (i) must advise (in writing) the party giving the notice whether the receiving
party agrees to any proposal provided in the initial notice and the terms and
conditions of its agreement; and

 

  (ii) may present (in writing) to the party giving the initial notice any
alternative proposal that the receiving party may have to avoid or minimise the
impact of the Tax Event on the entity affected by the Tax Event, which may
include a proposal to compensate the entity affected by the Tax Event on a “make
whole” basis (as assessed post tax).

 

  (b) Within 10 Business Days of receipt of an alternative proposal under clause
5.2(a)(ii), the other party must advise (in writing) the party presenting the
alternative proposal whether the other party agrees to the alternative proposal
and the terms and conditions of its agreement. In circumstances where the
alternative proposal is compensation of the entity affected by the Tax Event on
a “make whole” basis (as assessed post tax), the other party may not
unreasonably withhold its agreement to the alternative proposal.

 

5.3 Consequences of a Tax Event

 

  (a) A notifying party may indicate in its initial notice that the Tax Event
has an effect described in clause 5.3(b)(i), (ii) or (iii) below and, on
providing written confirmation from its external taxation adviser that a Tax
Event has occurred having the effect described in clause 5.3(b)(i), (ii) or
(iii), may elect to suspend for a period of up to 20 Business Days actions
required to be undertaken during such period in respect of one or more affected
outstanding Enterprise Loans or other affected funding arrangements, the payment
of Excess Dividends and/or the making of any new Enterprise Loan, as relevant to
the nature and effect of the Tax Event. Immediately upon the receipt of such an
initial notice, despite any other provision in this document, Alumina or Alcoa
(as the case may be) will procure that their respective Affiliates who are
Partners will procure that the Enterprise Funding Partnership will take
appropriate action in relation to such affected outstanding Enterprise Loans
and/or cease to provide any further funding to the relevant Enterprise Companies
by way of Enterprise Loan and/or Alumina and Alcoa will take other appropriate
action with respect to such other affected funding arrangements or Excess
Dividends, as agreed by Alcoa and Alumina for the duration of the period of
suspension.

 

  (b) If within 25 Business Days of the date of the initial notice, Alumina and
Alcoa have been unable to reach an agreement as contemplated by clause 5.2 or if
no written response to the initial notice was given by the receiving party under
clause 5.2, then:

 

  (i) if the relevant Tax Event affects the making of new Enterprise Loans to
some or all Enterprise Companies, the Partners will procure (and Alumina and
Alcoa will procure that their respective Affiliates who are Partners will
procure) that the Enterprise Funding Partnership will cease to provide any
further funding to the relevant Enterprise Companies by way of Enterprise Loan
but except as otherwise agreed in writing by Alumina and Alcoa, this document
will otherwise continue to apply;

 

  (ii) if the relevant Tax Event affects some or all outstanding Enterprise
Loans, Alumina and Alcoa will co-operate with each other to procure the
unwinding of, or other appropriate action in relation to, such affected
outstanding Enterprise Loans made to the relevant Enterprise Company (as well as
any loans to any other Enterprise Company out of the proceeds of Enterprise
Loans, but (except to the extent agreed in writing by Alumina and Alcoa) this
document will otherwise continue to apply; and

 

  (iii) if the relevant Tax Event affects or relates to any other arrangements
entered into for the purpose of funding a Valid Call in accordance with clause
4, or any other matter, Alumina and Alcoa will promptly negotiate in good faith
and use reasonable endeavours to promptly investigate and undertake mitigating
strategies to avoid or minimise the impact of the Tax Event on the entity
affected by the Tax Event (including the unwinding of the arrangements
affected), or to agree any amendments to this document that may be necessary or
desirable as a consequence of the occurrence of the Tax Event.

 

24



--------------------------------------------------------------------------------

5.4 Parties to act diligently

Each of Alumina and Alcoa:

 

  (a) agrees that it will exercise reasonable diligence in relation to its own
affairs, and will procure that its Affiliates who are Partners, Shareholders or
other relevant persons, and the Enterprise Companies, exercise reasonable
diligence in relation to their respective affairs, to identify the likely
occurrence of an event or circumstance referred to in the definition of Tax
Event at the earliest point in time; and

 

  (b) acknowledges that it is not its intention to seek to terminate the
Enterprise Loan or other funding arrangements or unwind any Enterprise Loans or
other funding arrangements under this clause 5 on the basis of immaterial
increases in Tax cost to it, any of its Affiliates, the Enterprise Funding
Partnership or any Enterprise Company.

 

5.5 Negotiation

If there is a disagreement whether a Tax Event has occurred, within 5 Business
Days of Alumina or Alcoa notifying the other in writing of the disagreement, a
senior representative of each of Alumina and Alcoa must meet and use all
reasonable endeavours acting in good faith to resolve the disagreement within 5
additional Business Days.

 

6. RESOLUTION OF DISPUTES

All disputes and differences between Alcoa or any of its Affiliates, on the one
hand, and Alumina or any of its Affiliates, on the other hand, arising out of or
in connection with this document will be resolved in accordance with the dispute
resolution procedures set out in section 11 of the Charter and the corresponding
provisions of the other AWAC Documents. Notwithstanding any other provision of
this document, the courts sitting in the State of Delaware will have exclusive
jurisdiction over the parties with respect to the resolution of any disputes
involving judicial proceedings arising out of or in connection with this
document.

 

7. TERMINATION

 

7.1 Termination events

Unless otherwise agreed in writing by Alcoa and Alumina, this document will
terminate:

 

  (a) by Alcoa or Alumina giving written notice to all of the other parties of
termination of this document, where such notice:

 

  (i) is given on or after 31 December 2010; and

 

  (ii) specifies, for the purpose of this clause 7.1(a), a date that is at least
one year after the notice is given,

in which case such termination will be effective on the date that is one year
after the date specified in such notice in accordance with paragraph (ii),
unless otherwise agreed between Alcoa and Alumina; or

 

25



--------------------------------------------------------------------------------

  (b) if Alcoa, Alumina, AAH, the Enterprise Funding Partnership or AofA (a
Defaulting Party) commits a material breach of this document and, if the breach
is capable of remedy, fails to remedy the breach within 7 Business Days after
being required in writing by any other of those parties to do so, upon:

 

  (i) where the Defaulting Party is Alumina – Alcoa or AAH; and

 

  (ii) where the Defaulting Party is Alcoa, AAH, AofA or the Enterprise Funding
Partnership – Alumina,

giving 5 Business Days’ notice to all of the other parties of termination of
this document; or

 

  (c) if an Insolvency Event occurs in relation to Alcoa or Alumina, AAH or AofA
(Insolvent Party) and, if the Insolvency Event is capable of cure, it is not
cured within 7 Business Days after that is required in writing by any other of
those parties by notice to the Insolvent Party, upon:

 

  (i) where the Insolvent Party is Alumina – Alcoa or AAH; and

 

  (ii) where the Insolvent Party is Alcoa, AAH or AofA – Alumina,

giving 5 Business Days’ notice to all of the other parties of termination of
this document.

 

7.2 Consequences of termination

 

  (a) Termination of this document does not affect any accrued rights or
remedies of any party.

 

  (b) On termination of this document any outstanding Enterprise Loans will not
be terminated but will continue in accordance with their terms until repaid or
otherwise terminated.

 

  (c) Clauses 5 and 6 will survive termination of this document to the extent
that the provisions of those clauses relate to any outstanding Enterprise Loans
or other funding arrangements continuing beyond termination of this document.

 

7.3 Review after 12 months

Promptly after the expiry of 12 months after the date of this document, Alcoa
and Alumina must meet to review the operation of this document and discuss
whether any amendments should be made to this document to ensure that its
provisions (including those relating to the payment of Dividends by AofA and the
funding of Enterprise Companies) operate in a manner that reflects the
intentions of the parties immediately prior to the date of this document. One of
the subjects that the parties may choose to discuss during this review is
whether to increase the limit on Enterprise Loans set forth in clause 4.8(a)(i).

 

7.4 Extension

It is the intent of the parties (in particular Alcoa and Alumina) that their
agreement, as reflected in this document, to cause the payment by AofA of Excess
Dividends will, to the extent possible, continue to operate for successive five
year periods after 31 December 2010. However, this clause 7.4 is without
prejudice to the parties’ rights of termination under clause 7.1, and nothing in
this document will prevent any party from withholding its consent to such
operation or from indicating a contrary intent in the future.

 

26



--------------------------------------------------------------------------------

8. REPRESENTATIONS AND WARRANTIES

 

8.1 Representations and warranties by each party

Each party represents and warrants to the others that at the date of this
document:

 

  (a) (formation) it is duly incorporated under the laws of the place of its
incorporation or, in the case of the Enterprise Funding Partnership, it is duly
constituted under the Partnership Agreement;

 

  (b) (power and authority) it has the power and authority to sign this document
and perform and observe all its terms;

 

  (c) (document enforceable) this document has been duly executed and is a
legal, valid and binding agreement enforceable against it in accordance with its
terms;

 

  (d) (transactions permitted) the execution and performance by it of this
document and transaction contemplated under it did not and will not violate in
any respect a provision of:

 

  (i) a law or treaty or a judgment, ruling, order or decree of a government or
a governmental, semi-governmental or judicial entity or authority that is
binding on it;

 

  (ii) its constitution or other constituent documents or, in the case of the
Enterprise Funding Partnership, the Partnership Agreement; or

 

  (iii) any other document or agreement which is binding on it or its assets;
and

 

  (d) (insolvency) none of the circumstances described in the definition of
Insolvency Event applies to it or is threatened in relation to it.

 

8.2 Reliance on representations and warranties

Each party acknowledges that the other parties have entered into this document
in reliance on the representations and warranties in this clause 8.

 

9. GST

 

9.1 GST to be added to amount payable

If GST is payable on a Taxable Supply made under, by reference to or in
connection with this document, the party providing the Consideration for that
Taxable Supply must also pay the GST Amount as additional Consideration. This
clause 9 does not apply to the extent that the Consideration for the Taxable
Supply is expressly agreed to be GST inclusive. No payment of the GST Amount is
required until the supplier has provided a Tax Invoice or Adjustment Note (as
the case may be) to the recipient.

 

9.2 Liability net of GST

Any reference in the calculation of Consideration or of any indemnity,
reimbursement or similar amount to a cost, expense or other liability incurred
by a party, must exclude the amount of any Input Tax Credit entitlement of that
party in relation to the relevant cost, expense or other liability.

 

9.3 GST obligations to survive termination

This clause 9 will continue to apply after expiration or termination of this
document.

 

9.4 Definitions

In this clause 9:

Adjustment Note, Consideration, GST, Input Tax Credit, Tax Invoice and Taxable

Supply have the meanings given by the GST Law.

GST Amount means, in relation to a Taxable Supply, the amount of GST payable in
respect of that Taxable Supply.

 

27



--------------------------------------------------------------------------------

GST Law has the meaning given by the A New Tax System (Goods and Services Tax)
Act 1999 (Cth) or, if that Act does not exist, any Act imposing or relating to
the imposition or administration of a goods and services tax in Australia and
any regulation made under that Act.

 

10. NOTICES

 

  (a) A notice, consent or other communication under this document is only
effective if it is in writing, signed and either left at the addressee’s address
or sent to the addressee by mail or fax. If it is sent by mail, it is taken to
have been received 3 Business Days after it is posted (if posted to an address
in the same country) or 7 Business Days after the date of posting by air mail
(if posted to an address in another country). If it is sent by fax, it is taken
to have been received on receipt by the sender of a transmission control report
from the despatching machine showing the relevant number of pages and the
correct destination fax machine number and indicating that the transmission has
been made without error. However, if the result of the foregoing is that a
notice, consent or other communication would be taken to be given or made on a
day which is not a business day in the place to which it is sent or is later
than 4.00 pm (local time) it will be taken to have been duly given or made at
the commencement of business on the next business day in that place.

 

  (b) A person’s address and fax number are those set out below, or as the
person notifies the sender in writing:

 

Alcoa    Address:   

Alcoa Corporation

390 Park Avenue

New York, New York 10022

U.S.A.

Fax number:    +1 (212) 518 5490 Attention:    General Counsel Alumina   
Address:   

Level 12, IBM Centre, 60 City Road

Southbank, Victoria, 3006

Australia

Fax number:    + 61 3 8699 2699 Attention:    General Counsel/Company Secretary
AAH, AofA and Enterprise Funding Partnership    Address:   

Corner Davy and Marmion Streets

Booragoon, Western Australia, 6953

Australia

Fax number:    + 61 8 9316 5343 Attention:    Company Secretary

 

11. ASSIGNMENT AND ADDITION

 

11.1 No assignment

Subject to clauses 11.2 and 11.3, a party may only assign, dispose of, encumber,
declare a trust over or otherwise create an interest in or deal with any of its
rights or obligations under this document, or attempt or purport to do so, with
the prior consent of each other party.

 

11.2 Addition of new Shareholder

If a Shareholder (in accordance with the Shareholders’ Agreement) seeks to sell,
assign or transfer some or all of its shares in AofA (or any interest in such
shares) it must (without needing the consent of any other party) also,
contemporaneously with that sale, assignment

 

28



--------------------------------------------------------------------------------

or transfer, procure that the transferee enters into a document in a form
reasonably satisfactory to the other Shareholders under which the Shareholder
assigns absolutely to the transferee its rights as a Shareholder under this
document, and the transferee assumes absolutely the obligations of the
Shareholder as a Shareholder under this document, to the same relative extent as
the sale, assignment or transfer of the Shareholder’s shares in AofA (or any
interest in such shares), such that the transferee is deemed to be a party to
this document in lieu of the Shareholder to that extent.

 

11.3 Addition of new Partner

If a Partner (in accordance with the Partnership Agreement) seeks to sell,
assign or transfer some or all of its interest in the Partnership it must
(without needing the consent of any other party) also, contemporaneously with
that sale, assignment or transfer, procure that the transferee enters into a
document in a form reasonably satisfactory to the other Partners under which the
Partner assigns absolutely to the transferee its rights as a Partner under this
document, and the transferee assumes absolutely the obligations of the Partner
as a Partner under this document, to the same relative extent as the sale,
assignment or transfer of the Partner’s interest in the Partnership, such that
the transferee is deemed to be a party to this document in lieu of the Partner
to that extent.

 

11.4 Control of Partners and Shareholders

 

  (a) Alcoa must procure that, at all times during the term of this document,
AAH and its permitted successors and assigns as Shareholder or Partner:

 

  (i) have the same ultimate holding company (within the meaning of section 9 of
the Corporations Act); or

 

  (ii) where either the relevant Shareholder or the relevant Partner (but not
both) does not have an ultimate holding company, the ultimate holding company of
the other is that person; or

 

  (iii) where both the relevant Shareholder and the relevant Partner do not have
an ultimate holding company, the Shareholder and the Partner are the same
person.

 

  (b) Alumina must procure that, at all times during the term of this document,
its permitted successors and assigns as Shareholder or Partner:

 

  (i) have the same ultimate holding company (within the meaning of section 9 of
the Corporations Act); or

 

  (ii) where either the relevant Shareholder or the relevant Partner (but not
both) does not have an ultimate holding company, the ultimate holding company of
the other is that person; or

 

  (iii) where both the relevant Shareholder and the relevant Partner do not have
an ultimate holding company, the Shareholder and the Partner are the same
person.

 

12 GENERAL

 

12.1 Governing law

Except to the extent that the law in force in the State of Delaware (USA) will
govern the interpretation and operation of the dispute resolution procedures
referred to in clause 6 (but not the substantive issues the subject of the
relevant dispute or difference), this document is governed by the law in force
in Victoria, Australia.

 

12.2 Amendment

This document can only be amended, supplemented, replaced or novated by another
document signed by the parties.

 

29



--------------------------------------------------------------------------------

12.3 Liability for expenses

Each party must pay its own expenses incurred in negotiating, executing,
stamping and registering this document.

 

12.4 Giving effect to this document

Each party must do anything (including execute any document), and must ensure
that its employees and agents do anything (including execute any document), that
the other party may reasonably require to give full effect to this document.

 

12.5 Waiver of rights

A right may only be waived in writing, signed by the party giving the waiver,
and:

 

  (a) no other conduct of a party (including a failure to exercise, or delay in
exercising, the right) operates as a waiver of the right or otherwise prevents
the exercise of the right;

 

  (b) a waiver of a right on one or more occasions does not operate as a waiver
of that right if it arises again; and

 

  (c) the exercise of a right does not prevent any further exercise of that
right or of any other right.

 

12.6 Operation of this document

 

  (a) Notwithstanding anything to the contrary in this Agreement (including this
clause 12.6) or the Partnership Agreement or any other agreement entered into
pursuant to, or in furtherance of, this Agreement or the Partnership Agreement:

 

  (i) if there is any inconsistency between the provisions of this Agreement and
the provisions of the Charter, in particular sections 9 and 10 of the Charter,
the provisions of the Charter will prevail, to the extent of the inconsistency,
and the provisions of this Agreement will be construed accordingly; and

 

  (ii) while the Charter remains in force, clause 3 of this Agreement has no
further force or effect, except to the extent:

 

  a. of Dividends declared or paid, under or in relation to clause 3, prior to
1 November 2016; or

 

  b. otherwise agreed by the parties from time to time in writing on or after
1 November 2016.

 

  (b) Alcoa, Alumina and AAH acknowledge and agree (and will procure to the
extent necessary that their respective Affiliates acknowledge and agree) that,
except to the extent expressly provided in this document, this document is
without prejudice to, and does not exclude or limit or constitute a waiver or
modification of, any right, power, obligation or remedy provided by any AWAC
Document. Without limitation, Alcoa, Alumina and AAH acknowledge and agree the
following:

 

  (i) This document is without prejudice to, and does not exclude or limit or
constitute a waiver or modification of, sections 9 and 10 of the Charter, or any
of the corresponding provisions of the other AWAC Documents, including in
particular the obligation to make distributions pursuant to Section 10 of the
Charter.

 

  (ii)

Subject to sub-paragraph (iii), this document is without prejudice to, and does
not exclude or limit or constitute a waiver or modification of, section 4 or 8
of the

 

30



--------------------------------------------------------------------------------

  Charter, or any of the corresponding provisions of the other AWAC Documents,
including in particular the approval requirements for equity requests on behalf
of AWAC or the relevant Enterprise Company totalling in any one year more than
US$1 billion, and the funding obligations of Alcoa in respect of certain equity
requests made to Alumina or any of its Affiliates, as set forth in section
8(a)(ii) of the Charter.

 

  (iii) Section 8 of the Charter and any of the corresponding provisions of the
other AWAC Documents are modified during the term of this document as follows:

 

  (a) the requirement to give 60 days’ notice of equity calls under section 8(a)
of the Charter will not apply in relation to the funding of Valid Calls; and

 

  (b) the US dollar amounts “$500 million” referred to in section 8(a)(i) and
(ii) of the Charter and “$1 billion” in section 8(a)(ii) and (iii) of the
Charter will each be increased by the amount of Quarterly Dividends paid in the
relevant Financial Year with respect to Valid Calls that are funded by equity
contributions (or if funded only in part by equity contributions, to the extent
of such equity funding) in accordance with clause 4.4(a)(ii).

 

  (iv) The provision of Enterprise Loans by the Enterprise Funding Partnership
to Enterprise Companies and loans between Enterprise Companies as contemplated
in clause 4.12(b) have been expressly agreed to by Alcoa and Alumina for the
purposes of section 4(v) of the Charter, and any of the corresponding provisions
of the other AWAC Documents.

 

  (v) Enterprise Loans, and loans by one Enterprise Company to another
Enterprise Company, will not be taken into account for the purpose of
determining compliance with the 30% leverage requirements of section 9 of the
Charter, and any of the corresponding provisions of the other AWAC Documents.

 

  (c) Subject to clause 12.6(a), if there is any inconsistency between the
provisions of this document and a provision of any of the AWAC Documents (other
than the Charter), the provisions of this document during its term will prevail
to the extent of the inconsistency and the provisions of the relevant AWAC
Document will be construed accordingly.

 

  (d) Any right that a person may have under this document is in addition to,
and does not replace or limit, any other right that the person may have.

 

  (e) Any provision of this document which is unenforceable or partly
unenforceable is, where possible, to be severed to the extent necessary to make
this document enforceable, unless this would materially change the intended
effect of this document.

 

12.7 Costs and stamp duty

Each party must bear its own costs arising out of the negotiation, preparation
and execution of this document. All stamp duty (including fines, penalties and
interest) payable on or in connection with this document and any instrument
executed under or any transaction evidenced by this document must be borne by
Alumina and Alcoa in proportion to their respective Shares.

 

12.8 Counterparts

This document may be executed in counterparts.

 

12.9 Attorneys

Each person who executes this document on behalf of a party under a power of
attorney declares that he or she is not aware of any fact or circumstance that
might affect his or her authority to do so under that power of attorney.

 

31



--------------------------------------------------------------------------------

SCHEDULE 1

TERMS OF ENTERPRISE LOANS

 

Borrower:   Relevant Enterprise Company. Lender:   Enterprise Funding
Partnership. Type of Loan:   Unsecured revolving multicurrency facility.
Drawings are available in dollars or US dollars. Enterprise Loan Limit:   One
billion US dollars (US$1,000,000,000) (or its equivalent in dollars). Financial
Close:   The date on which all the conditions precedent to first drawdown under
the Enterprise Loan Agreement are satisfied. Availability Period:   The Loan
will be available for drawdown during the period commencing on Financial Close
and ending on:   (a)    30 June 2011 (or, if that day is not a Business Day, on
the Business Day immediately preceding that day); or   (b)    such later date as
the parties may agree. Repayment Term:   The period commencing on Financial
Close and ending 15 June 2016 (or, if that day is not a Business Day, on the
Business Day immediately preceding that day). Purpose of Enterprise Loan:   To
fund the Enterprise Funding Requirements of the Borrower or another Enterprise
Company in accordance with this document (being the Enterprise Funding
Agreement). Interest Rate:  

BBSY ($ drawings) or LIBOR (US$ drawings), plus the Margin calculated on the
daily drawn amount on the basis of a 360 day year and actual number of days
elapsed.

 

Interest will be calculated daily and will be payable semi-annually on 30 June
and 31 December of each year, to the extent of available cash of the Borrower on
the date of payment, and otherwise will be capitalised.

Margin:   An arm’s length rate per annum determined reasonably by the Lender by
reference to the credit risk of the Borrower (including country risk having
regard to sovereign debt margins). The Lender may increase the Margin if a
Credit Review Event occurs. Default Rate:   2.00% per annum plus the applicable
Interest Rate. Drawdown Amounts:   The Loan may be drawn in amounts of not less
than US$1 million or its equivalent in dollars (as applicable) and in integral
multiples of US$1 million or its equivalent in dollars (as applicable).

 

32



--------------------------------------------------------------------------------

Establishment Fee:   US$50,000. This fee is payable on first drawdown of the
Loan by the Borrower. Repayment:   (a)    Each drawing will be repayable over
the remaining Repayment Term. Subject to paragraph (b), a pro rata payment in
respect of each such drawing (each a Scheduled Payment) will be due on 31
January of each year and on the Final Repayment Date (each a Repayment Date).  

(b)

   If on any Repayment Date (other than the Final Repayment Date) the total
amount of Scheduled Payments for that Repayment Date exceeds 100% of the
Borrower’s available cash on that Repayment Date, the Borrower will only be
required to pay the Scheduled Payments to the extent of its available cash on
that Repayment Date.  

(c)

   Scheduled Payments will be adjusted from time to time to reflect capitalised
interest and the unpaid amount of any previous Scheduled Payment.  

(d)

   Any amount outstanding on the Final Repayment Date must be repaid on that
date. Voluntary Prepayment:   On any Repayment Date, with not less than 10 days’
prior written notice to the Lender, the Borrower may prepay:  

(a)

   an amount equal to the principal of the Scheduled Payment due on the last
Repayment Date for the Enterprise Loan; plus  

(b)

   25% of the outstanding balance of the Enterprise Loan as at the end of the
Financial Year immediately preceding the Repayment Date, provided that, where
the Borrower is AofA only, it has distributed (or will have distributed by the
Repayment Date) as Dividends in accordance with this document (being the
Enterprise Funding Agreement) the Minimum Dividend Amount payable during each
Financial Year ending before the Repayment Date, plus Excess  

Dividends in aggregate equal to the lesser of:

 

(i)

   55% of the cumulative Interim Net Income of AofA for the period from the
Commencement Date to the end of the Financial Year immediately preceding the
Repayment Date; and   (ii)    the aggregate amount of all Valid Calls made in
accordance with this document (being the Enterprise Funding Agreement) since the
Commencement Date.   The Enterprise Loan may not otherwise be prepaid in whole
or in part at any time, except with the prior written consent of the Lender.

 

33



--------------------------------------------------------------------------------

Currency Fluctuation:    If, at any time, the US$ equivalent (as determined in
good faith by the Lender by reference to prevailing exchange rates) of all
outstanding drawings exceeds the Enterprise Loan Limit by more than 5%, the
Borrower shall reduce the drawings immediately so that the US$ equivalent does
not exceed the Enterprise Loan Limit. Redraw:    Amounts repaid or prepaid can
be redrawn. Cancellations:    If the Borrower wishes to cancel any undrawn
commitment it shall be for a minimum of US$1 million and whole multiples of US$1
million. Any cancelled amounts may not be redrawn. Credit Review Event:    If a
Credit Review Event occurs, the Lender may increase the Margin. Conditions
Precedent to First Drawdown:    Standard conditions precedent, including the
following.    (a)    Counterparts of the Enterprise Loan Agreement, duly
executed by the parties.    (b)    A certified copy of:       (i)    the board
resolutions of the Borrower authorising execution and performance of the
Enterprise Loan Agreement and the appointment of authorised officers;       (ii)
   an executed power of attorney, duly stamped and registered (if required); and
      (iii)    specimen signatures of all authorised officers.    (c)    The
representations and warranties are true. Conditions Precedent to All Drawdowns:
   Receipt by the Lender of a valid drawdown notice. Representations and
Warranties:    Standard representations and warranties, including the following.
  

(a)

   (Status) The Borrower is validly existing under the laws of its place of
formation   

(b)

   (Corporate power and authorisation) The Borrower has the power to enter into
and perform the Enterprise Loan Agreement and has taken all necessary corporate
and other action with respect to the Enterprise Loan Agreement.   

(c)

   (Document binding) The Enterprise Loan Agreement is the Borrower’s valid,
binding and enforceable obligation.    (d)    (Authorisations) All governmental
authorisations have been obtained and are in full force and effect.

 

34



--------------------------------------------------------------------------------

Undertakings:    Standard general undertakings, including the following.    (a)
   (Negative pledge) Borrower not to create or allow to exist a security
interest over its assets except:       (i)    a lien arising by operation of law
in the ordinary course of day to day trading and not securing financial
indebtedness where the Borrower duly pays the indebtedness secured by that lien
other than indebtedness contested in good faith; and       (ii)    as agreed
with the Lender.    (b)    (Corporate existence) Borrower to maintain its
corporate existence in good standing. Events of Default:    Enterprise Loan
Agreement to contain usual events of default, including the following.    (a)   
(Obligations under Enterprise Loan Agreement) The Borrower fails:       (i)   
to pay an amount payable by it under the Enterprise Loan Agreement when due
(subject to a five Business Day grace period); or       (ii)    to comply with
any of its other obligations under the Enterprise Loan Agreement and if, in the
reasonable opinion of the Lender, that failure is capable of remedy within 28
days of receipt of a notice from the Lender, the Borrower does not remedy the
failure within that period.    (b)    (Misrepresentation) Any representation or
warranty in the Enterprise Loan Agreement is incorrect or misleading in any
material respect.    (c)    (Winding up, arrangements, insolvency etc.) The
Borrower is wound up, has an administrator appointed to it, or some other form
of insolvency proceeding occurs or is applied for with respect to it.    (d)   
(Vitiation of Enterprise Loan Agreement)       (i)    All or any material part
of the Enterprise Loan Agreement is terminated or is or becomes void, illegal,
invalid, unenforceable or of limited force and effect; or       (ii)    a party
becomes entitled to terminate, rescind or avoid all or part of the Enterprise
Loan Agreement.

 

35



--------------------------------------------------------------------------------

Tax Event:    If, as a consequence of a Tax Event, clause 5.3 of this document
(being the Enterprise Funding Agreement) applies to the Enterprise Loan:    (a)
   Scheduled Payments may be adjusted unilaterally by the Lender; and/or    (b)
   the Lender may terminate, or take other unilateral action in relation to, the
Enterprise Loan Agreement. Taxes:    If a law requires the Borrower to withhold
or deduct any taxes from payment so the Lender would not actually receive the
full amount provided for under the Enterprise Loan Agreement, the Borrower and
the Lender will negotiate in good faith as to whether the amount payable by the
Borrower to the Lender should be increased on account of those deductions. Goods
and Services Tax:    The Borrower will reimburse the Lender for any goods and
services tax payable by the Lender in relation to taxable supplies made by the
Lender to the Borrower. Legal and Other Costs and Expenses:    The Borrower will
pay and/or reimburse the Lender on demand for all charges and expenses which the
Lender may incur or become liable to pay in connection with the preparation,
execution, implementation or enforcement of the Enterprise Loan Agreement,
including any stamp duty, debits tax, any other tax, duty or legal fees (on a
full indemnity basis) and out-of-pocket expenses. Assignment:    Neither party
may assign or transfer any of its rights or obligations under the Enterprise
Loan Agreement. Governing Law:    Victoria, with submission to the non-exclusive
jurisdiction of the Courts of Victoria

 

36



--------------------------------------------------------------------------------

Definitions

In this Schedule 1, unless the context otherwise requires:

 

(a) terms which are defined in clause 1.1 of this document (being the Enterprise
Funding Agreement) apply; and

 

(b) the following definitions apply:

BBSY, for a period, means the arithmetic mean of the bid rates shown on the
Reuters screen BBSY paid for $ bank accepted bills of exchange for a term
equivalent to six months.

Credit Review Event means a material adverse change to the ability of the
Borrower to service its debts.

Final Repayment Date means the last day of the Repayment Term.

Financial Year means the period from the date of first drawdown to 31 December
2006 and then each succeeding period from 1 January to the next 31 December.

LIBOR, for a period, means the arithmetic mean of the rates shown on the Reuters
screen LIBO paid for US dollars for a term equivalent to six months.

 

37



--------------------------------------------------------------------------------

THIS AGREEMENT WAS ORIGINALLY EXECUTED ON 18 SEPTEMBER 2006.

IN WITNESS WHEREOF, THE PARTIES HAVE EXECUTED THIS AMENDED, RESTATED AND NOVATED
AGREEMENT AS OF 1 NOVEMBER 2016.

 

EXECUTED by Alcoa Corporation:       )          )          )   

/s/ Roy C. Harvey

      )    Signature of authorized representative       )          )          )
         )   

Roy C. Harvey

      )    Name       )    EXECUTED by Alcoa Australian Holdings Pty Ltd:      
)          )          )   

/s/ Michael Alexander Parker

      )   

/s/ Melanie Katherine Brown

Signature of director       )    Signature of secretary       )          )      
   )   

Michael Alexander Parker

      )   

Melanie Katherine Brown

Name       )    Name EXECUTED by Alcoa of Australia Limited:       )          )
         )   

/s/ Michael Alexander Parker

      )   

/s/ Melanie Katherine Brown

Signature of director       )    Signature of secretary       )          )      
   )   

Michael Alexander Parker

      )   

Melanie Katherine Brown

Name       )    Name

 

[Signature Page to Enterprise Funding Agreement]



--------------------------------------------------------------------------------

EXECUTED by Alumina Limited:       )          )   

/s/ P.C. Wasow

      )   

/s/ Stephen Foster

Signature of director       )    Signature of secretary       )          )      
   )          )   

P.C. Wasow

      )   

Stephen Foster

Name       )    Name

 

[Signature Page to Enterprise Funding Agreement]



--------------------------------------------------------------------------------

EXECUTED by the Enterprise Funding Partnership by its partners:      

)

)

         )    Alcoa Australian Holdings Pty Ltd       )          )          )   

/s/ Michael Alexander Parker

      )   

/s/ Melanie Katherine Brown

Signature of director       )    Signature of secretary       )          )   

Michael Alexander Parker

        

Melanie Katherine Brown

Name          Name          Alumina Limited:       )          )          )   

/s/ P.C. Wasow

      )   

/s/ Stephen Foster

Signature of director       )    Signature of secretary       )          )   

P.C. Wasow

      )   

Stephen Foster

Name       )    Name

 

[Signature Page to Enterprise Funding Agreement]